NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAXIMILIANO CRUZ RUIZ,                          No.    19-71438

                Petitioner,                     Agency No. A076-612-203

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Maximiliano Cruz Ruiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his request for

termination and dismissing his appeal from an immigration judge’s decision

denying his application for withholding of removal and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      In his opening brief, Cruz Ruiz does not challenge the bases for the agency’s

adverse credibility determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). He also does not challenge the agency’s determination

that the particular social group he proposed was not cognizable. See id. Thus, we

deny the petition for review as to withholding of removal.

      Substantial evidence supports the agency’s denial of CAT relief, where Cruz

Ruiz’s claim is based on the same testimony found not credible and he points to no

other evidence in the record that compels the conclusion that it is more likely than

not he would be tortured by or with the consent or acquiescence of the government

if returned to Mexico. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).

      Cruz Ruiz does not raise any argument challenging the BIA’s conclusion

that termination of proceedings was unwarranted. See Lopez-Vasquez, 706 F.3d at

1079-80.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.


                                          2                                   19-71438